Petitioner has appealed from an order of the Clinton Special Term of the Supreme Court dismissing his application for a writ of habeas corpus and remanding him to the custody of the warden of Clinton Prison. On October 30, 1931, petitioner was convicted of the crime of robbery, second degree, as a second offender. He was sentenced to a definite term of twenty-five years on November 5, 1931, and was received in prison on the following day. His contention 'is that he is entitled to an allowance of fifteen days each month. The State contends that he is simply entitled to an allowance of ten days per month. The State’s contention is sustained by the authorities. (Matter of Cook v. Lawes, 247 App. Div. 735, affd. 271 N. Y. 574; Matter of Zaloom v. Martin, 264 App. Div. 19; Matter of Rera v. Lawes, 268 N. Y. 684; People ex rel. Ascher v. Lawes, 243 App. Div. 578.) Order affirmed, without costs. All concur.